





Exhibit 10.3




REVOLVING LINE OF CREDIT AGREEMENT







This Revolving Line of Credit Agreement (the “Agreement”) is made on September
11, 2008, between GelTech Solutions, Inc., a Delaware corporation (the
“Borrower”), and Michael Reger (the “Lender”).




WHEREAS, the Borrower desires to obtain from the Lender a revolving line of
credit (the “Loan”) and the Lender is willing to make the Loan, on the terms and
conditions hereinafter set forth.




NOW, THEREFORE, in consideration of the premises and the mutual promises herein

contained, the parties hereto agree as follows:




 

1.

Revolving Line of Credit Loan.  Subject to the terms and conditions contained in
this Agreement, the Lender shall provide the Borrower with a revolving line of
credit against which the Lender shall make advances to the Borrower (“Advances”)
from time to time, for the purpose of working capital. Subject to the terms of
this Agreement, the Borrower shall have the right to obtain Advances, repay
Advances and obtain additional Advances; provided, however, all of the Advances
hereunder shall be viewed as a single loan; provided, further, at no time shall
the unpaid outstanding principal balance of the Loan exceed $1,000,000.00
(“Maximum Amount”).




2.

 Advances.  The Lender shall make Advances of the Loan upon the written request
of the Borrower to the Lender and the Lender shall make such Advance to the
Borrower in U.S. dollars and readily available funds within 15 days of the
Lender’s receipt of such request by the Borrower (the “Advance Request”).
Notwithstanding anything to the contrary set forth herein, in no event shall
such Advance, or in the aggregate each Advance, exceed the Maximum Amount.  Each
Advance shall be evidenced by the Note (as defined below). The Borrower shall be
permitted to obtain Advances and the Lender shall be obligated to make such
Advances up until the earlier of (1) an Event of  Default or (2) one month prior
to the Maturity Date (as defined below) of this Agreement.  The principal amount
of all Advances not prepaid, and all accrued but unpaid interest and other
amounts due hereunder, shall be due and payable on September 15, 2009 (the
"Maturity Date").  




3.

Conditions Precedent to Advances.  The Lender shall have no obligation to make
any Advance until:




(a)

The Borrower shall have delivered to the Lender the Note (as defined below) for
such Advance; and




(b)

The Borrower shall have delivered to the Lender certified copies of resolutions
of the Borrower’s board of directors authorizing the Borrower to enter into this





--------------------------------------------------------------------------------










Agreement or, after the initial Advance, a certificate of its Secretary that the
Borrower’s board of directors has not revoked the authorization.




4.

Promissory Notes.   The Loan shall be evidenced by one or more separate
promissory notes for each Advance (the “Note”) in the form attached hereto as
Exhibit A, payable in accordance with the terms thereof. Interest on the
principal amount of the Advances outstanding from time to time shall be 10% per
annum accrued on a 360 day year basis.  In the event of a default under this
Agreement or the Note, the interest rate shall increase to 15% from the date of
the Event of Default.  In no event shall the Borrower be obligated to pay any
amount under this Agreement that exceeds the maximum amount allowable by law.
Unless payment thereof is accelerated or otherwise becomes due earlier under the
terms of this Agreement or the terms of the Note, the unpaid principal amount of
all Loans and all unpaid interest accrued thereon, together with any other fees,
expenses or costs incurred in connection therewith, will be immediately due and
payable to Lender on the Maturity Date. If any sum is collected in excess of the
applicable maximum amount allowable by law, the excess collected shall, at the
Borrower’s discretion, shall be applied to reduce the principal balance of the
Loan or returned to the Borrower.




5.

Representations and Warranties of the Borrower.  Except as otherwise disclosed
in writing by the Borrower to the Lender, the Borrower makes the following
representations and warranties to the Lender, which representations and
warranties shall survive the execution of this Agreement and shall not expire:




(a)

Legal Status.

The Borrower is a corporation duly organized and validly existing under the laws
of the State of Delaware and is qualified to transact business in the State of
Florida;




(b)

No Violation.  The making and performance by the Borrower of this Agreement and
the Note does not violate any provision of law, nor any provision of the
Borrower’s formation documents, including, without limitation, its Certificate
of Incorporation, or result in a breach of, or constitute a default under, any
agreement, indenture or other instrument to which the Borrower is a party or by
which the Borrower may be bound;




   

(c)  

Authorization.  This Agreement has and the Note when will have been duly
authorized, executed and delivered, and are legal, valid and binding agreements
of the Borrower enforceable against the Borrower in accordance with their terms,
except as enforceability may be limited by bankruptcy, solvency, reorganization,
moratorium or similar laws effecting creditors’ rights generally and by general
principles of equity; and




 

(d)

Consent and Licenses.  No consent, approval or authorization of, or registration
or filing with, any governmental body or authority, or any other person, firm or
entity not a party hereto, is or will be required as a condition to the valid
execution, delivery, performance or enforceability of this Agreement or the
Note, or the transactions contemplated hereby or thereby.








2







--------------------------------------------------------------------------------










6.

 Events of Default.  The occurrence of one or more of the following events shall
constitute an event of default under this Agreement (“Event of Default”):




   

(a)

Borrower fails to pay any principal or any accrued interest under any Note or
any Loan within 10 days following the date when the same is due and payable, or
fails to pay any amount of principal or accrued interest due under any Note or
any Loan within 10 days following the Maturity Date;




(b)

There shall occur an event of default under the Note;




   

(c)

Any representation and warranty made by the Borrower to the Lender contained
herein proves to have been untrue in any material respect when made;




(d)

Borrower or any of its subsidiaries becomes insolvent, or admits in writing

its inability to pay its debts as they mature, or makes an assignment for the
benefit of creditors, or applies for or consents to the appointment of a
receiver, liquidator, custodian or trustee for it or for a substantial part of
its property or business, or such a receiver, liquidator, custodian or trustee
otherwise is appointed and is not discharged within thirty (30) calendar days
after such appointment; or




(e)

 bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors are instituted by or against Borrower or any of its subsidiaries, or any
order, judgment or decree is entered against Borrower or any such subsidiary
decreeing its dissolution or liquidation; provided, however, with respect to an
involuntary petition in bankruptcy, such petition is not have been dismissed
within thirty (30) days after the filing of such petition.




7.

Remedies of the Lender.  At any time after any Event of Default has occurred,
the Lender may, without presentment, demand, protest or further notice of any
kind (all of which are hereby expressly waived) and, notwithstanding the
provisions contained in any other document or instrument executed or to be
executed by the Borrower to the Lender under this Agreement or contained in any
other agreement, take any one or more of the following actions:




   

(a)

Declare the entire unpaid outstanding principal Advances and any accrued
interest thereon, to be immediately due and payable, and to enforce payment
thereof by any means permitted by law or in equity;




   

(b)

Without accelerating payment, enforce the payment of sums of principal and
interest then due (including any penalty interest);




  

(c)

File suit for any sums owing;




(d)

Exercise any other remedy or right provided in law or in equity or permitted
under this Agreement; or








3







--------------------------------------------------------------------------------










(e)

Exercise any other remedy or right provided in law or in equity or permitted
under this Agreement.




8.

Cumulative.  Any and all remedies conferred upon the Lender shall be deemed
cumulative with, and nonexclusive of any other remedy conferred hereby or by law
or equity, and the Lender in the exercise of any one remedy shall not be
precluded from the exercise of any other.




9.

No Waiver.  Any waiver of any of the terms of this Agreement by the Lender shall
not be construed as a waiver of any other terms of this Agreement, and no waiver
shall be effective unless made in writing. The failure of the Lender to exercise
any right with respect to the declaration of any default shall not be deemed or
construed to constitute a waiver by, or to preclude the Lender from exercising
any right with respect to such default at a later date or with respect to any
subsequent default by the Borrower.




10.

Miscellaneous.  




(a)

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.




(b)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




(c)

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.




(d)

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
receipted next business day delivery, or by facsimile delivery followed by
overnight next business day delivery as follows:

             

    

The Borrower:

GelTech Solutions, Inc

 

 

 

1460 Park Lane South, Suite 1

 

 

 

Jupiter, FL 33458

 

 

 

Attention:  Mr. Michael Cordani

 

 

 

Facsimile: (561) 427-6182

 

 

 

 

 

 

 

 

 

 

with a copy to:

Harris Cramer LLP

 

 

 

1555 Palm Beach Lakes Blvd., Suite 310

 

 

 

West Palm Beach, FL 33401

 

 

 

Attention: Michael D. Harris, Esq.

 

 

 

Facsimile:  (561) 659-0701

 





4







--------------------------------------------------------------------------------



















 

 

 

 

 

 

 

 

 

the Holder:

Michael Reger

 

 

 

6001 Le Lac Rd

 

 

 

Boca Raton Florida 33496

 

 

 

(561)

 

 

 

 

 

 

 

 

 

 

with a copy to:

David W. Jamison, Jr. P.A.

 

 

 

7501 Red Bay Place

 

 

 

Coral Springs Florida 33065

 

 

 

Attention: David W. Jamison, Jr. Esq.

 

 

 

Facsimile: (954) 614-2171

 

     

 

or to such other address as any of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the date of delivery.




(e)

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding relating to this Agreement is
filed, the prevailing party shall be entitled to an award by the court of
reasonable attorneys’ fees, costs and expenses.




(f)

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements, representations,
warranties, and statements, between the parties hereto with respect to the
subject matter hereof.  Neither this Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally, except by a statement in
writing signed by the party or parties against whom enforcement or the change,
waiver discharge or termination is sought.




(g)

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




(h)

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the internal laws of the State of Florida
without regard to choice of law considerations.  




           (i)

Jurisdiction and Venue.  The parties acknowledge that a substantial portion of
negotiations, anticipated performance and execution of this Agreement occurred
or shall occur in Palm Beach County, Florida, and that, therefore, without
limiting the jurisdiction or venue of any other federal or state courts, each of
the parties irrevocably and unconditionally





5







--------------------------------------------------------------------------------










(a) agrees that any suit, action or legal proceeding arising out of or relating
to this Agreement may be brought in the courts of record of the State of
Florida, in Palm Beach County or the district court of the United States, for
the Southern District of Florida; (b) consents to the jurisdiction of each such
court in any such suit, action or proceeding; and (c) waives any objection which
it may have to the laying of venue of any such suit, action or proceeding in any
of such courts.




(j)

Section or Paragraph Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.




(k)

Force Majeure.  The parties shall each be excused from any delay in performance
or for non-performance of any of the terms and conditions of this Agreement
caused by any circumstances beyond their respective control, including, but not
limited to, any Act of God, fire, flood, or government regulation, direction or
request, or accident, labor dispute, unavoidable breakdown, civil unrest or
disruption to the extent that any such circumstances affect the party’s ability
to timely perform its obligations hereunder.




(l)

Florida Documentary Stamp Tax.  Borrower shall be responsible for all Florida
documentary stamp taxes due on this Agreement and each Loan advanced.




IN WITNESS WHEREOF, the parties hereto have set their hand and seals as of the
date first above written.




WITNESSES:

 

GELTECH SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Michael Cordani

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Michael Reger

 

 

 

 

 

 

 

 

 

 

 








6







--------------------------------------------------------------------------------







EXHIBIT A

FORM OF PROMISSORY NOTE




$___________      




        

PROMISSORY NOTE







_________, 2008







For value received, the undersigned GelTech Solutions, Inc., a Delaware
corporation (the “Company”), hereby promises to pay to the order of Michael
Reger (the “Holder”) the principal sum ______________________
 ($________________) or, if less, the then unpaid principal amount of all
outstanding Advances (as defined in that certain Revolving Line of Credit
Agreement, dated September___, 2008, between the Company and the Holder (the
“Loan Agreement”)) made by the Holder pursuant to the Loan Agreement (the
“Principal Balance”) on or before September 15, 2009.




This Note is issued pursuant to the Loan Agreement. All capitalized terms used

and not otherwise defined shall have the meanings given them in the Loan
Agreement.




The Company promises to repay the Advance which this Note evidences and as
further set forth in the Loan Agreement. The Company further promises to pay
interest from the date hereof on the outstanding unpaid principal amount of the
Advance at the rate set forth in the Loan Agreement.   Interest shall be
computed as provided in the Loan Agreement and shall be due at the same time the
Principal Balance is due.




This Note may be prepaid in whole or in part, at any time without penalty.  Any
prepayment must include all accrued interest to the date of prepayment. Any
payment (whether voluntary or involuntary) shall be applied in the same order as
provided above, and the acceptance of any such prepayment when there is a
default under this Note shall not constitute a waiver, release or accord and
satisfaction thereof or any rights held by the Holder.




Upon any Event of Default, the Holder may, without notice or demand, declare the
then outstanding Principal Balance and all outstanding interest immediately due
and payable and shall then have in any jurisdiction where enforcement hereof is
sought, in addition to any other rights or remedies, the rights and remedies set
forth in the Loan Agreement.




This Note shall be in default when payment shall not have been made within 10
days following the Maturity Date.  This Note shall remain in default until said
payment shall have been made.








1




--------------------------------------------------------------------------------










No provision hereof shall alter or impair the obligation of the Company, which
is absolute and unconditional, to pay the principal hereof and interest, if any,
herein at the time and place specified herein.




The rights and remedies of the Holder shall be cumulative and concurrent, may be
pursued separately or successively, and may be exercised as often as occasion
therefore shall arise.  Failure to exercise any right or remedy shall not be
deemed a waiver or release thereof.




The Company hereby waives presentment for payment, notice of demand, notice of
non-payment or dishonor, protest, notice of protest, notice of intention to
accelerate, notice of acceleration, and all other notices in connection with the
delivery, acceptance, performance, default, or enforcement of payment of this
Note, and hereby waives all notice or right of approval of any extensions,
renewals, or modifications or forbearance which may be allowed.




Upon the occurrence of an Event of Default, the interest rate shall be increased
to 15% from the date of the Event of Default as set forth in the Loan Agreement.




This Note shall be governed and construed in accordance with the laws of the
State of Florida.




The Company agrees that: (a) the obligation evidenced by this Note is an
exempted transaction under the Truth in Lending Act, 15 U.S.C. Section 1601, et
seq.; (b) said obligation constitutes a business loan for the purpose of the
application of any laws that distinguish between consumer loans and business
loans and that have as their purpose the protection of consumers; (c) the
proceeds of the indebtedness evidenced by this Note will not be used for the
purchase of registered equity securities within the purview of Regulation “U”
issued by the Board of Governors of the Federal Reserve System; and (d) upon
demand or upon the due date if no demand is made, the Holder shall not have any
obligation to refinance the indebtedness evidenced by this Note or to extend
further credit to the Company.




The Company and the Holder, as an independent covenant, irrevocably waive the
right to a jury trial and the right thereto in any and all disputes between the
Company and such holder hereunder.

Upon any endorsement, assignment, or other transfer of this Note by the Holder
or by operation of law, the term “Holder,” as used herein, shall mean such
endorsee, assignee, or other transferee or successor to the Holder, then
becoming the holder of this Note.  This Note shall inure to the benefit of the
Holder and its successors and assigns and shall be binding upon the undersigned
and their successors and assigns.  The term “Company” as used herein, shall
include the respective successors and assigns of the Company and any other
obligor.




All makers and endorsers now or hereafter becoming parties hereto jointly and
severally waive demand, presentment, notice of non-payment and protest and, if
this Note becomes in default and is placed into the hands of an attorney for
collection, to pay attorney’s fees and all other costs incurred in connection
with such collection provided the Holder is the prevailing party.  





2







--------------------------------------------------------------------------------













Any provision hereof found to be illegal, invalid, or unenforceable for any
reason whatsoever shall not affect the validity, legality or enforceability of
the remainder hereof.




This Note was reviewed by all of the parties hereto who fully understand the
terms and consequences of this Note and have been duly advised by their counsel
concerning all aspects of the transactions contemplated herein.




This Note may not be amended, modified, changed or discharged orally, but only
by an agreement in writing signed by both the Company and the Holder.




This Note contains and embodies the entire agreement of the parties hereto, and
any representations, inducements or agreements, oral or otherwise, not contained
in this Note shall not be of any force and effect.  




IN WITNESS WHEREOF, the undersigned intending to be legally bound, has executed
this Note, as of the date set forth above.




 

 

GELTECH SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Michael Cordani, Chief Executive Officer   

 

 

 

 

 

 



















                                                      








3





